389 F.2d 380
A. L. DUTTON, Warden, Georgia State Prison, Appellant,v.George W. McELROY, Appellee.
No. 24494.
United States Court of Appeals Fifth Circuit.
Oct. 9, 1967.

Mathew Robins, Deputy Asst. Atty. Gen., Arthur K. Bolton, Atty. Gen., Marion O. Gordon, Asst. Atty. Gen., Atlanta, Ga., for appellant.
W. Lance Smith, Robert R. Cook, Savannah, Ga., for appellee.
Before TUTTLE, BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is an appeal by the state on behalf of the Warden of the Georgia State Prison at Reidsville, Georgia, from a final order of the trial court vacating a conviction of appellee resulting from a plea of guilty to the crime of forgery and three charges of passing bad checks for which the appellee was given a total sentence of ten years, the maximum permitted by law.  The judgment of the trial court ordered the prisoner released unless within forty-five days from entry of the order prosecuting officials of Barrow County, Georgia instituted new proceedings against him.


2
Upon a careful consideration of the record we conclude that the judgment of the trial court should be, and it is, affirmed.